DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 20, 2020 was filed after the mailing date of the application on July 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
5.	The disclosure is objected to because of the following informalities:  According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “Claims” is not sufficient.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1, 28, 40, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 20170359478A1) and Stanck (US 20030169928A1).
10.	As per Claim 1, Deshpande teaches performing a wavelet transformation to obtain a general approximation coefficient and a plurality of detail coefficients [0054]; determining whether to prioritise transmission of the general approximation coefficient over transmission of the detail coefficients to the client device based on whether there are sufficient resources available to enable the image frame to be ready for display by the client device and/or based on a time since the detail coefficients for a corresponding group in a previous frame were previously transmitted to the client device; and if it is determined that transmission of the general approximation coefficient is to be prioritized over transmission of the detail coefficients, then either:  a) transmitting only the general approximation coefficient to the client device, or b) compressing at least one detail coefficient so as to be more compressed than the general approximation coefficient and transmitting the general approximation coefficient and the at least one compressed detail coefficient to the client device (every time the tree grows, more values have to be buffered, which will quickly cause too much load on the computer, therefore, a maximum tree size is set, to maintain improved compression, such a maximum tree size can be changed, [0074], approximation coefficients may be a single value, 3 values, or 7 values (if the preset maximum tree size is 8), [0052], detail coefficients can be discarded, and data can be estimated using only the highest level approximation coefficient, [0057]).
However, Deshpande does not expressly teach a method for compressing display data at a host device for transmission to a client device, wherein the display data comprises groups of pixels, the groups of pixels together forming an image frame, each pixel having a corresponding pixel value, the method comprising:  receiving pixel values for a group of pixels in an image frame of the display data; performing the wavelet transformation on the group of pixels to obtain the general approximation coefficient and the plurality of detail coefficients for the group of pixels.  However, Stanck teaches a method for compressing display data at a host device (110, Fig. 1) for transmission to a client device (130) (image compressor 110 may compress images, image compressor 110 may decompose the images to coefficients having a low, lossy resolution to facilitate displaying one hundred and twenty images with display 130, [0019]), wherein the display data comprises groups of pixels, the groups of pixels together forming an image frame, each pixel having a corresponding pixel value, the method comprising:  receiving pixel values for a group of pixels in an image frame of the display data (pixels to display the images, [0057]); performing a wavelet transformation on the group of pixels (image compressor 110 may comprise linear transformer 115, linear transformer 115 may generate the coefficients of the images with a discrete wavelet transform (DWT), [0018]) to obtain a general approximation coefficient and a plurality of detail coefficients for the group of pixels (image compressor 110 may generate approximation coefficient, a set of detail coefficients, or a mixture of both, [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande to include a method for compressing display data at a host device for transmission to a client device, wherein the display data comprises groups of pixels, the groups of pixels together forming an image frame, each pixel having a corresponding pixel value, the method comprising:  receiving pixel values for a group of pixels in an image frame of the display data; performing the wavelet transformation on the group of pixels to obtain the general approximation coefficient and the plurality of detail coefficients for the group of pixels because Stanck suggests that this is needed to facilitate displaying many images with the display [0019].
11.	As per Claim 28, Deshpande teaches wherein if it is determined that transmission of the general approximation coefficient is to be prioritised over transmission of the detail coefficients, determining whether only the general approximation coefficient is to be transmitted to the client device, or whether the general approximation coefficient and the at least one compressed detail coefficient is to be transmitted to the client device, based on whether there are sufficient resources available to enable the image frame to be ready for display by the client device and/or based on the time since the at least one detail coefficient for a corresponding group in a previous frame was previously transmitted to the client device. (every time the tree grows, more values have to be buffered, which will quickly cause too much load on the computer, therefore, a maximum tree size is set, to maintain improved compression, such a maximum tree size can be changed, [0074], approximation coefficients may be a single value, 3 values, or 7 values (if the preset maximum tree size is 8), [0052], detail coefficients can be discarded, and data can be estimated using only the highest level approximation coefficient, [0057]).	
12.	As per Claim 40, Deshpande teaches wherein the wavelet transformation is a Haar transformation [0056].
13.	As per Claim 44, Deshpande teaches a host device (502) configured to perform all steps of the method (computing system 500 usable to perform the wavelet-based data compression, [0041], computing system 500 includes a processor 502, processor 502 can be programmable circuits capable of executing computer-readable instructions to perform various tasks, [0042]).
14.	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 20170359478A1) and Stanck (US 20030169928A1) in view of Reynolds (US 20040045030A1).
	Deshpande and Stanck are relied upon for the teachings as discussed above relative to Claim 1.
	However, Deshpande and Stanck do not teach wherein the resources available to enable the image frame to be ready for display by the client device comprise one or more of:  actual or estimated capabilities of the host device, comprising an actual or estimated capability of a processing resource of the host device; actual or estimated capabilities of the client device, comprising an actual or estimated capability of a processing resource of the client device; actual or estimated capabilities of a transport mechanism between the host device and the client device or changes in the transport mechanism, wherein the transport mechanism comprises a bandwidth limited connection and/or the actual or estimated capability of the transport mechanism comprises an actual or estimated available.  However, Reynolds teaches wherein the resources available to enable the image frame to be ready for display by the client device comprise one or more of:  actual or estimated capabilities of the host device, comprising an actual or estimated capability of a processing resource of the host device; actual or estimated capabilities of the client device, comprising an actual or estimated capability of a processing resource of the client device; actual or estimated capabilities of a transport mechanism between the host device and the client device or changes in the transport mechanism, wherein the transport mechanism comprises a bandwidth limited connection and/or the actual or estimated capability of the transport mechanism comprises an actual or estimated available bandwidth (digitizing the image into a source input format for compression using digital compression techniques including wavelet transforms, adjust the compression of the digital images frame by frame in response to comparing the available bandwidth on the data channel to the available bandwidth on the channel for the previous frame to provide an output data stream commensurate with the available bandwidth of the network transmission channel and with the receiver resource capabilities of the client users, [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande and Stanck so that the resources available to enable the image frame to be ready for display by the client device comprise one or more of:  actual or estimated capabilities of the host device, comprising an actual or estimated capability of a processing resource of the host device; actual or estimated capabilities of the client device, comprising an actual or estimated capability of a processing resource of the client device; actual or estimated capabilities of a transport mechanism between the host device and the client device or changes in the transport mechanism, wherein the transport mechanism comprises a bandwidth limited connection and/or the actual or estimated capability of the transport mechanism comprises an actual or estimated available because Reynolds suggests that this way, the compression of the digital images can be continuously adjusted frame by frame based on the resource capabilities of the client device [0033].
Allowable Subject Matter
15.	Claims 41-43 and 45 are allowed.
16.	Claims 29-35, 37-39, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
17.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 29 and base Claim 1 and intervening Claim 28, and in particular, do not teach wherein determining whether only the general approximation coefficient is to be transmitted to the client device, or whether the general approximation coefficient and the at least one compressed detail coefficient is to be transmitted to the client device comprises:  determining resources available to enable the image frame to be ready for display by the client device; determining whether there are sufficient resources for the at least one compressed detail coefficient to be transmitted, together with the general approximation coefficient, whether uncompressed or compressed, and used to enable the image frame to be ready for display by the client device; and if it is determined that there are sufficient resources for the at least one compressed detail coefficient to be transmitted, together with the uncompressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, compressing the at least one detail coefficient and transmitting the uncompressed general approximation coefficient and the at least one compressed detail coefficient to the client device; if it is determined that there insufficient resources for the at least one compressed detail coefficient to be transmitted, together with the uncompressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, determining whether there are sufficient resources for the at least one compressed detail coefficients to be transmitted, together with a compressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, and, if it is determined that there are sufficient resources for the at least one compressed detail coefficient to be transmitted, together with a compressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, compressing the at least one detail coefficient and compressing the general approximation coefficient, where the at least one detail coefficient is compressed at a higher level than the general approximation coefficient, and transmitting the compressed general approximation coefficient and the at least one compressed detail coefficient to the client device; if it is determined that there are insufficient resource for compressed detail coefficients to be transmitted, together with the compressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, determining whether there are sufficient resources for only the uncompressed general approximation coefficient to be transmitted to the client device, and used to enable the image frame to be ready for display by the client device, and if it is determined that there are sufficient resources for only the uncompressed general approximation coefficient to be transmitted to the client device, and used to enable the image frame to be ready for display by the client device, and if it is determined that there are sufficient resources for only the uncompressed general approximation coefficient to be transmitted to the client device, and used to enable the image frame to be ready for display by the client device, transmitting only the uncompressed general approximation coefficient to be transmitted to the client device; and if it is determined that there are insufficient resources for only the uncompressed general approximation coefficient to be transmitted to the client device, and used to enable the image frame to be ready for display by the client device, compressing the general approximation coefficient, and transmitting only the compressed general approximation coefficient to the client device.  Claims 30, 33, and 35 depend from Claim 29, and therefore also contain allowable subject matter.
18.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 31 and base Claim 1, and in particular, do not teach wherein compressing at least one detail coefficient so as to be more compressed than the general approximation coefficient comprises:  determining resources available to enable the image frame to be ready for display by the client device; determining whether there are sufficient resources for the at least one compressed detail coefficient to be transmitted, together with an uncompressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device; if it is determined that there are sufficient resources for the at least one compressed detail coefficient to be transmitted, together with the uncompressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, compressing the at least one detail coefficient and transmitting the uncompressed general approximation coefficient and the at least one compressed detail coefficient to the client device; if it is determined that there are insufficient resources for the at least one compressed detail coefficient to be transmitted together with the uncompressed general approximation coefficient, and used to enable the image frame to be ready for display by the client device, compressing the at least one detail coefficient and compressing the general approximation coefficient, wherein the at least one detail coefficient is compressed at a higher level than the general approximation coefficient, and transmitting the compressed general approximation coefficient and the at least one compressed detail coefficient to the client device.  Claims 32 and 34 depend from Claim 31, and therefore also contain allowable subject matter.
19.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 37 and base Claim 1, and in particular, do not teach wherein the time since the detail coefficients for a corresponding group in a previous frame were previously transmitted to the client device comprises either a time since compressed detail coefficients for a correspond group in a previous frame were sent to the client device or a time since uncompressed detail coefficients for a corresponding group in a previous frame were sent to the client device; the method further comprising either a) determining whether the time since compressed detail coefficients for a corresponding group in a previous frame were sent to the client device exceeds a threshold time; and if it is determined that the time since compressed detail coefficients for a corresponding group in a previous frame were sent to the client device exceeds the threshold time, determining that the detail coefficients are to be transmitted to the client device; or b) determining whether the time since uncompressed detail coefficients for a corresponding group in a previous frame were sent to the client device exceeds a threshold time; and if it is determined that the time since uncompressed detail coefficients for a corresponding group in a previous frame were sent to the client device exceeds the threshold time, determining that the detail coefficients are to be transmitted to the client device.
20.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 38 and base Claim 1, and in particular, do not teach a) the general approximation coefficient is generated using a mipmap associated with the frame of display data; and/or b) the method further comprises:  determining, for the group of pixels, whether there has been a change in at least one pixel value of the pixels in the group compared to the corresponding pixel values of the corresponding group of pixels of a previous frame of display data; and transmitting the at least one detail coefficient to the client device only when there has been a change in at least one of the pixel values.
21.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 39 and base Claim 1, and in particular, do not teach wherein the general approximation coefficient and the detail coefficients are obtained from the pixel values of the pixels in the group of pixels according to:  W = (A + B) + (C + D); x = (A – B + (C – D); y = (A + B) – (C + D); z = (A – B) – (C – D); where:  A, B, C, and D are the pixel values of the pixels in the group of pixels; W is the general approximation coefficient; and x, y, and z are the detail coefficients.
22.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 41, and in particular, do not teach a method of decompressing compressed display data at a client device, the method comprising:  receiving, from a host device, compressed display data; determining whether the received compressed display data comprises only a general approximation coefficient, or whether the received compressed display data comprises the general approximation coefficient and at least one detail coefficient for a group of pixels to be displayed, the general approximation coefficient and the at least one detail coefficient having been obtained using a wavelet transformation of the group of pixels; if it is determined that the received compressed display data comprises only the general approximation coefficient, retrieving at least one detail coefficient previously received form the host device and stored at the client device; and decompressing the compressed display data using the general approximation coefficient and the retrieved at least one detail coefficient to produce pixels values of pixels in the group of pixels to be displayed.  Claims 42, 43, and 45 depend from Claim 41, and therefore also contain allowable subject matter.
23.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 46 and base Claim 1 and intervening Claim 44, and in particular, do not teach a system comprising a host device and a client device configured to:  receive, from the host device, compressed display data; determine whether the received compressed display data comprises only a general approximation coefficient, or whether the received compressed display data comprises the general approximation coefficient and at least one detail coefficient for a group of pixels to be displayed, the general approximation coefficient and the at least one detail coefficient having been obtained using a wavelet transformation of the group of pixels; if it is determined that the received compressed display data comprises only the general approximation coefficient, retrieve at least one detail coefficient previously received form the host device and stored at the client device; and decompress the compressed display data using the general approximation coefficient and the retrieved at least one detail coefficient to produce pixel values of pixels in the group of pixels to be displayed.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kamrul Talukder, Haar Wavelet Based Approch for Image Compression and Quality Assessment of Compressed Image, February 2007, IAENG International Journal of Applied Mathematics, p. 5, https://arxiv.org/abs/1010.4084.  Talukder teaches that any detail coefficient in the transformed data whose magnitude is less than or equal to E is set to zero.  It will increase the number of 0s in the transformed matrix and thus the level of compression is increased (p. 5, right column).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611